Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 6, 8 – 10, 12 – 15, and 17 – 18 are pending.

Response to Arguments
Applicant presents the following arguments in the 07 January 2022 amendment:
The Office objected to claims 3-4 for informalities. By this response, Applicant amends claims 3-4 to depend from claim 1 and believes the objection to be overcome.
Rakhmilevich is directed to an open system and/or rehosting platform in a mainframe environment. Specifically, Rakhmilevich describes systems and methods that provide test managers to test applications on a rehosting platform to reduce the time and complexity of migrating applications. See    [0036]-[0043], [0086], [0094]-[0097], and [0163]-[0165]. For example, Rakhmilevich discloses a configuration that extracts the information necessary to generate a test sequence in an open platform (e.g., ART) environment. See    [0161]-[0165]. The Office argues that Rakhmilevich discloses that transfer of code and data including job control language (JCL), which can then parse and generate metadata, and specifically cites to paragraph [0042] of Rakhmilevich. However, Rakhmilevich fails to disclose (i) generating meta-information comprising how to allocate a dataset that is mapped by an online job, (ii) configuring a database by storing the meta-information in the database, and (iii) that a resource is extracted 
The addition of Gupta fails to remedy these deficiencies. As previously discussed, Gupta is directed to systems and methods for automated execution of batch job workflows. Gupta discloses a work database configured to store configuration data and schedule data for jobs. See    [0026]-[0031]. However, Gupta fails to disclose that meta-information mapped to online jobs and extracts resources corresponding to online jobs are generated. As previously conceded by the Office, Gupta fails to disclose how the database is created or how the database collects data and therefore fails to disclose configuring a database by storing the meta-information in the database. Thus, for at least these reasons, the cited references, alone or in combination, fails to teach, suggest or motivate each and every limitation of claims 1 and 10, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 3-6, 8-9, 12-15 and 17-18 should also be withdrawn at least due in part to their dependence on claim 1 or 10.

Examiner presents the following responses to Applicant’s arguments:
With respect to Applicant’s argument A above, Applicant’s arguments are persuasive in view of the amended claim language, the previous objections to the claims for minor informalities have been withdrawn.

For example, Para. 0042 – 0043 (and similarly Para. 0094 and 0137) of Rakhmilevich states:
“The code and data includes COBOL programs, copybooks, BMS screens, JCL, and DB2 DDL. The code and data can be transferred from the mainframe system 127 to the rehosting workbench, which can parse source objects, calculate dependencies, generate metadata, and produce reports to indicate any missing objects or unused ones in the code and data.
In accordance with an embodiment, after the code and data are parsed, data migration tools for files and DB2 tables can run, followed by code migration tools for COBOL JCL. The code migration tools can apply sophisticated language processing to adapt COBOL code between compiler dialects, transform JCL, and adapt SQL calls for differences between DB2 and Oracle DB. For data migration, the data migration tools can generate target schemas, including Oracle DDL, in the mainframe rehosting platform 101, and can automate data reloading to the generated target schemas.”
The migration tools transform the JCL from the native schema to a target schema by using the extracted metadata from the parsed original JCL code. This occurs from an original online resource and appears to disclose the currently amended claim language. See rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, 8 – 10, 12 – 15, and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0065351 issued to Mark Rakhmilevich et al (hereinafter referred to as Rakhmilevich) in view of U.S. Patent Application Publication No. 2019/0370058 issued to Ashish Gupta et al (hereinafter referred to as Gupta).
As to claim 1, Rakhmilevich discloses when migration of a job control language associated with an online program is performed, generating meta-information that is mapped by an online job and extracts resource corresponding to the online job by analyzing the job control language(transferring code from the mainframe system to the rehosting workbench by parsing source objects and generating metadata, then code migration for job control language (JCL) such as COBOL JCL by applying sophisticated language processing to adapt COBOL code between compiler dialects, transform JCL and adapt SQL calls for differences between the database and Oracle database, see Para. 0042 – 0043, 0136 – 0140, and generating a test plan by discovering native JCL and converted batch jobs and importing them, see Para. 0072 – 0073, and mainframe rehosting platform supporting job control language through conversions, see Rakhmilevich: Para. 0036 – 0043, 0086, 0094 – 0097 and 0163 – 0165, and the ART environment extracts necessary information to generate test sequence and assigns to application(s) of the mainframe rehosting platform, see Rakhmilevich: Para. 0161 - 0165), 


(starting conditions for batch jobs include name, job name, queue name, schedule name, info on how messages can be simulated for testing, web services, input fields, map name, etc. see Rakhmilevich: Para. 0081),
accessing meta-information related to an online job in order not to use a batch system when processing the online job associated with an online program (processing batch jobs in a mainframe rehosting platform (such as cloud environment, see Rakhmilevich: Para. 0007 and 0175) for execution of mainframe applications migrated to the mainframe rehosting platform, see Rakhmilevich: Para. 0007 – 0012, 0026 – 0028, 0036 – 0043 and 0163 – 0165);
reading the meta-information related to the online job from the database (read required information for executing batch jobs at the migrated applications on the mainframe rehosting platform, see Rakhmilevich: Para. 0036 – 0043, 0094, 0137 and 0163 – 0165); and 
processing an online transaction related to the online program by using the meta- information related to the online job (executing the jobs of the batch jobs on the mainframe rehosting platform, see Rakhmilevich: Para. 0036 – 0043 and 0163 – 0165).
Rakhmilevich does not explicitly disclose configuring a database by storing the generated meta-information in the database, accessing the database including the meta-information related to the online job in order not to use a batch system when processing the online job associated with the online program.
(job database configured to store configuration data and scheduling data for jobs, including job ID, task ID, metadata and execution data, see Gupta: Para. 0026),
accessing the database including the meta-information related to the online job in order not to use a batch system when processing the online job associated with the online program (job database configured to store configuration data and scheduling data for jobs, including job ID, task ID, metadata and execution data, see Gupta: Para. 0026).
Gupta and Rakhmilevich are analogous due to their disclosure of executing batch jobs in a cloud environment.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rakhmilevich’s use of executing batch jobs intended for mainframes in a rehost platform, such as cloud, with Gupta’s use of databases comprising job information for execution in order to execute batch jobs across systems of varying technologies.

As to claim 3, Rakhmilevich modified by Gupta discloses wherein the migration is performed by the following migration steps, the migration steps comprising: 
obtaining a job control language for a main frame executed in a job entry subsystem environment of the main frame (mainframe job control language, see Rakhmilevich: Para. 0036 – 0043); and 

(transforming JCL for target schema in mainframe rehosting schemas, see Rakhmilevich: Para. 0043, and index sequence keys for  differences between EBCDIC and ASCII for transcoding between mainframe and mainframe rehosting schemas, see Rakhmilevich: Para. 0166 – 0167).

As to claim 4, Rakhmilevich modified by Gupta discloses wherein the meta-information related to the online job comprises at least one of scheduling information in a transaction unit for processing the online job, information on an execution program related to the online job, location information on the execution program, a dataset name related to the online job, location information on the dataset, or information on an input / output device to be used (starting conditions for batch jobs include name, job name, queue name, schedule name, info on how messages can be simulated for testing, web services, input fields, map name, etc. see Rakhmilevich: Para. 0081).






when the online program is executed, recognizing an online job name based on a command requesting execution of the online job associated with the online program (starting conditions include batch job/step name, see Rakhmilevich: Para. 0081, and mapping metadata, execution data and workflow data to job ID in the database, see Gupta: Para. 0026 – 0031); and
reading the meta-information related to the online job by using the online job name (gather all information related to jobs, see Rakhmilevich: Para. 0075, 0081 and 0093 – 0097, and mapping metadata, execution data and workflow data to job ID in the database, see Gupta: Para. 0026 – 0031).

As to claim 6, Rakhmilevich modified by Gupta discloses wherein the reading the meta- information related to the online job by using the online job name comprises: 
if the online job name is a first online job name, reading first meta- information that is mapped to the first online job name and stored in the database (job database configured to store configuration data and scheduling data for jobs, including job ID, task ID, metadata, execution data, dependency data, workflows, etc. and task managers receiving batch job workflows from the database, see Gupta: Para. 0026 - 0031).


processing the online transaction by executing an execution program included in the resource (applications on the mainframe rehosting platform execute the jobs and results are compared, see Rakhmilevich: Para. 0161 - 0165).

As to claim 9, Rakhmilevich modified by Gupta discloses wherein the steps further comprise: 
detecting whether the online program is abnormally terminated (results indicating whether the batch job completed with errors or failed to complete, see Gupta: Para. 0031 – 0032, 0042 and 0072); 
re-reading the meta-information related to an online job of the online program by accessing the database when abnormal termination of the online program is detected (after an error or failure, dependent task data is received by the task manager and executed thereafter, see Gupta: Para. 0032); and 
re-processing the online transaction related to an abnormally terminated online program by using the meta-information (after an error or failure, dependent task data is received by the task manager and executed thereafter, see Gupta: Para. 0032).

Claims 10 – 15 and 17 – 18 are rejected using similar rationale to the rejection of claims 1 – 6 and 8 – 9 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164